IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-293-CV



STATE OF TEXAS,

	APPELLANT

vs.



RESOLUTION TRUST CORPORATION AS RECEIVER FOR THE ASSETS
OF UNIVERSITY FEDERAL SAVINGS ASSOCIATION,

	APPELLEE


 


FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 1841, HONORABLE STEVE RUSSELL, JUDGE PRESIDING

 


PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a).
	The appeal is dismissed.

Before Justices Powers, Jones and Kidd
Dismissed on Appellant's Motion
Filed:  January 5, 1994
Do Not Publish